79 U.S. 259 (____)
12 Wall. 259
GERMAIN
v.
MASON.
Supreme Court of United States.

*260 Mr. Wilson, in support of his motion.
Mr. M. Blair, contra.
*261 Mr. Justice MILLER delivered the opinion of the court.
The cases relied on for the dismissal of the writ are all reviewed in Mussina v. Cavazos,[] and it is there said that they rest upon the principle that all the parties to the original judgment must, when it is a joint judgment, be brought before this court, and that this is not done by a writ which does not give their names.
In the case before us the writ is sued out by Germain alone, who is the only party mentioned as damaged by the alleged error of the court, and who alone gives the appeal bond. If, therefore, Germain can bring the writ without joining other parties as plaintiffs in error, the writ is not defective.
We have examined the record  a very confused one  but from it we gather enough to satisfy us that the judgment of which Germain complains is such a separate judgment against him as authorizes him to ask a review of it here without joining his co-defendants in the court below, who have not thought proper to disturb the judgment.[]
The lien creditors, co-defendants with Germain, have not sought to reverse the judgment; but Germain, who has a separate, distinct, personal judgment against him for money, in which the other defendants have no interest, has a right, we think, to prosecute a writ of error in his own name without joining them.
MOTION OVERRULED.
NOTES
[]  6 Wallace, 355.
[]  Masterson v. Herndon, 10 Wallace, 416.